Citation Nr: 0932820	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-29 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1969.  

This appeal arises from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The Veteran in his August 2007 notice of disagreement limited 
the issues on appeal to those set out on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has testified he was exposed to noise from 
gunfire in service, (T-4), and that he first noticed ringing 
in his ears in service.  (T-6).  He has submitted a letter 
from his private physician and audiologist which includes 
diagnoses of bilateral sensorineural hearing loss and 
tinnitus, which seem to attach some significance to acoustic 
trauma experienced in service.  In view of that, the Veteran 
should be scheduled for an examination the report of which 
should include a medical opinion as to whether his current 
claimed disabilities are in any way related to service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
regard, although the Veteran failed to report for previously 
scheduled examinations, he advised this was because he was in 
Hawaii and would not be returning until the following month.  
No accommodation for this was attempted.  

The Veteran should be aware that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause fails to report for such examination, or reexamination 
action in accordance with this section shall be taken.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran identify all 
health care providers who have treated 
him for hearing loss or tinnitus.  VA 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  

2.  The Veteran should be afforded a VA 
examination to ascertain whether it is at 
least as likely as not (50 percent 
probability) any currently diagnosed 
hearing loss and/or tinnitus is related 
to service, and any acoustic trauma 
experienced therein.  The claims folder 
should be made available to the examiner 
for review before the examination, and 
any indicated consultations/tests deemed 
necessary should be accomplished.  The 
examiner is asked to elicit from the 
Veteran his history of noise exposure 
during service and any post service noise 
exposure.  A complete rationale for any 
opinion expressed should be provided, and 
in the event it is not possible to 
provide an opinion on the question posed 
without resorting to speculation, the 
basis for that conclusion likewise should 
be set forth.  

3.  If the benefits sought on appeal 
remain denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




